Citation Nr: 1039178	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-20 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for left foot contusion residuals.

2.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disability, to include 
posttraumatic stress disorder (PTSD), a nervous disorder, major 
depression, and a panic disorder.
 
3.  Entitlement to service connection for a back disability, to 
include scoliosis.

4.  Entitlement to service connection for cardiovascular disease.

5.  Entitlement to service connection for anemia.

6.  Entitlement to service connection for a skin disease to 
include urticaria pigment as a result of herbicide exposure.

7.  Entitlement to service connection for a tropical disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from December 1980 to 
April 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2006 rating decision. 

In May 1994, the Veteran filed a claim of entitlement to service 
connection for a "nervous condition" that was denied by a 
September 1994 rating decision.  At a hearing before the RO in 
February 1995, the Veteran explained that she had a nervous 
condition which was causing her to have panic attacks related to 
an alleged rape.  She also indicated at the hearing that she 
wished to file a claim of entitlement to service connection for 
PTSD stemming from the alleged rape.  In a February 1998 
decision, the Board denied the Veteran's claim for an acquired 
psychiatric disability, to include PTSD, which it noted included 
consideration of the Veteran's treatment for reactive situational 
anxiety, situational stress, borderline features, borderline 
personality disorder, and dysthymic disorder.  In July 2003, the 
Veteran attempted to reopen a claim for a severe panic attacks 
which was then denied by a February 2004 rating decision.  The 
Veteran then filed a claim in March 2006 in which she sought 
service connection for panic attacks, major depression, and 
borderline personality.  The RO adjudicated these as separate 
claims for service connection for panic attacks and depression 
and as a claim to reopen a previously denied claim of acquired 
psychiatric disability, to include PTSD, borderline personality, 
and situational stress.  All three issues were denied by an 
August 2006 rating decision and all three issues were perfected 
for appeal to the Board. 

However, having reviewed these claims, the Board concludes that 
the separate issues of panic attacks and depression were 
previously considered by the Board as part of its February 1998 
denial of service connection for an acquired psychiatric 
disability and are not separate and distinct disabilities.  Here, 
the Veteran's prior claim was for an acquired psychiatric 
disability and the adjudication contemplated complaints such as 
panic attacks, which the Veteran had specifically raised prior to 
the Board decision.   As such, the Board previously adjudicated 
the claim to broadly encompass any psychiatric disorder, and 
therefore, the present claims of service connection for 
borderline personality, panic attacks and depression do not 
constitute a new claim as they are not separate and distinct 
disabilities.  See Velez v. Shinseki, 23 Vet. App. 199, 202-205 
(2009).  As such, new and material evidence is necessary to 
reopen consideration of any of them; and the Board has 
recharacterized the issue as whether new and material evidence 
has been presented to reopen a previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, depression, and a panic disorder.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board notes 
that the Veteran is not prejudiced by this characterization, 
because each of those disabilities was considered in the past, 
but nevertheless denied. 


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service 
connection for left foot contusion residuals in a February 2004 
rating decision.  The Veteran was notified of the decision, but 
did not file an appeal.

2.  Evidence obtained since the time of the February 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
left foot contusion residuals.

3.  The RO denied the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disability, to include 
PTSD, a nervous disorder, major depression, and a panic disorder 
in a February 2004 rating decision.  The Veteran was notified of 
the decision, but did not file an appeal.

4.  Evidence obtained since the time of the February 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
an acquired psychiatric disability, to include PTSD, a nervous 
disorder, major depression, and a panic disorder.

5.  The evidence does not show that the Veteran's scoliosis was 
aggravated by her time in service; and the evidence does not show 
that a current back disability is the result of the Veteran's 
military service.

6.  The evidence does not show that the Veteran developed 
cardiovascular disease as a result of her military service.

7.  The evidence does not show that the Veteran developed anemia 
as a result of her military service.

8.  The evidence does not show that the Veteran developed a skin 
condition as a result of her military service.

9.  The evidence does not show that the Veteran developed a 
tropical disease as a result of her military service.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision which denied entitlement to 
service connection for left foot contusion residuals is final; 
new and material evidence has not been submitted, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2010).

2.  The February 2004 rating decision which denied entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD, a nervous disorder, major depression, and a panic 
disorder is final; new and material evidence has not been 
submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 
(2010).
 
3.  Criteria for service connection for a back disability, to 
include scoliosis, have not been met.  38 U.S.C.A. §§ 1111, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

4.  Criteria for service connection for cardiovascular disease 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).

5.  Criteria for service connection for anemia have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  Criteria for service connection for a skin disease have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

7.  Criteria for service connection for a tropical disease have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claims of entitlement to service connection for a 
left foot condition and for an acquired psychiatric disability 
were denied by a February 2004 rating decision which is now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302.  However, a previously denied claim may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Left foot contusion residuals

The Veteran's claim for service connection for a left foot 
disability was denied by the Board in September 1999.  The 
Veteran attempted to reopen her claim but she was denied by a 
February 2004 rating decision.  

At the time of the February 2004 rating decision, considerable 
evidence was of record.  

Service treatment records confirmed that as the Veteran has 
reported she injured her left foot when it was run over by a fork 
lift in August 1981.  However, seven days after the accident, the 
Veteran demonstrated good full range of motion in her left foot, 
with no swelling, discoloration, or gross deformity.  The Veteran 
did continue to report pain in her foot at that time.

In June 1994, the Veteran had her left foot examined by Dr. 
Waldron.  The Veteran complained about some tenderness to 
pressure of the arch.  However, the examination revealed no 
swelling, the Veteran's walk was essentially normal and she had 
no limitation of motion of the foot.  The Veteran was assessed 
with status post injury of the left foot.  In June 1994, x-rays 
of the Veteran's left foot showed that bony and soft tissue 
structures were normal.  

In June 1994, the Veteran also had a nerve conduction study of 
the peroneal and tibial nerves performed.  However, the study was 
normal, and the Veteran's symptoms were suggestive of reflex 
sympathetic dystrophy.  Dr. Burba noted that the Veteran had 
received a crushing type injury in service, but he did not 
connect any current impairment to that injury.

The Veteran testified at a hearings before the Board in November 
1997 and the RO February 1995, where she asserted that in 
approximately 1986 she began having nagging pain in her left 
foot, which she attributed to her time in service.  On other 
occasions, the Veteran has reported having pain ever since the 
incident.

The Veteran's claim was denied, however, as it was concluded that 
she did not have a residual foot disability as a result of her 
foot injury in service.  

Since February 2004 additional evidence has been submitted.  

In August 2005, the Veteran was treated at the Arkansas foot 
clinic for pain in both heels.  The Veteran also indicated that 
she was having pain in her left foot as a result of an injury in 
the Navy.  The Veteran was noted to have normal neurologic 
status, and the doctor found that she had a significant bilateral 
hallux valgus deformity that was causing pain and limitation of 
motion.  The doctor did not relate a current left foot disability 
to the Veteran's time in service.

In October 2006, the Veteran had a CT of her left foot.  Her in-
service injury was noted.  However, the CT did not show a midfoot 
injury.  A doctor concluded that the Veteran's pain followed the 
distribution of the deep peroneal nerve and intermediate dorsal 
cutaneous nerve.  The Veteran was given a series of injections.  
However, once again no left foot disability was linked to the 
Veteran's service.

The Veteran was provided with a VA examination in May 2007 where 
she reported having pain since her foot was run over in service.  
On examination, the Veteran was able to get in and out of a chair 
without difficulty, she was able to walk with a normal gait, and 
she could squat without complaints.  The Veteran had bunions on 
her feet, she demonstrated good range of motion, and her 
neurologic examination was completely normal.  X-rays of the left 
foot showed normal bony architecture without signs of disease, 
deformity, or injury.  The examiner indicated that while the 
Veteran had a history of a left foot contusion, there was no 
orthopedic diagnosis at that time.  Additionally, the examiner 
found that the Veteran's complaints were out of proportion with 
the examination findings.  For example, the Veteran did not 
demonstrate any functional limitation on range of motion and she 
did not complain of excess fatigability or incoordination or show 
weakened movement.  There was also no tenderness in the foot. 

Since her claim was previously denied, the Veteran has continued 
to assert that she has a left foot disability as a result of her 
injury in service.  However, this contention was well-known at 
the time the Veteran's claim was previously denied and the 
evidence is therefore not considered to be new.  Additional 
medical evidence has been submitted, but this evidence does not 
relate a current left foot disability to the Veteran's time in 
service or to her in-service crush injury, and therefore it is 
not considered material to the reason the Veteran's claim was 
previously denied.  Consequently, the evidence submitted since 
the Veteran's claim was previously denied does not raise a 
reasonable chance of substantiating the Veteran's claim, and for 
that reason, the Veteran's claim is not reopened.

Acquired psychiatric disability, to include PTSD and major 
depression

The Veteran's has been seeking service connection for an acquired 
psychiatric disability for a number of years.
 
Her claim was denied by the Board in February 1998.  The Veteran 
attempted to reopen her claim but was denied again by a February 
2004 rating decision.  
At the time of the February 2004 rating decision, considerable 
evidence was of record.  

Service treatment records showed that in June 1981, the Veteran 
was assessed with a reaction to situational anxiety.  In July 
1981, she presented for psychiatric treatment, complaining of a 
stress reaction that was thought to be job related.  On 
evaluation, it was noted that the Veteran had poor interpersonal 
relationships and was irritable.  The Veteran admitted that she 
had a history of suicidal ideation and hallucinations from the 
age of 19 (prior to enlisting in the military).  The medical 
officer indicated that the Veteran demonstrated appropriate 
behavior, her speech was coherent, her mood was anxious and her 
affect was labile.  No medication was provided and the impression 
of situational stress was rendered.

The Veteran appeared before a medical board in September 1981 
with a recommendation for separation on account of unsuitability 
with a diagnosis of borderline personality disorder that existed 
prior to service and had not been aggravated.  However, the 
Veteran convinced the medical board that she could remain in 
service. 

In September 1981, the Veteran presented for treatment, 
complaining of an anxiety reaction, secondary to job difficulty 
with interpersonal relationships and fear and an inability to 
deal with her feelings.  The Veteran reported suicidal ideation 
and had some feelings of paranoia.  On evaluation, the Veteran 
was noted to have distress at work because of reported sexual 
involvement with a superior officer and therefore had conflicts 
with coworkers.  She had since ended the relationship, but 
continued to report feeling harassed at work.  The doctor found 
that the Veteran was essentially normal with no delusions or 
hallucinations.  No current psychosis or major affective disorder 
was seen.  The doctor's impression was borderline personality.

Personnel records show that in February 1982 it was noted that 
the Veteran had a major problem getting along with other people.

In 1993, the Veteran was diagnosed with dysmenorrhea, depression, 
and generalized anxiety.

At a hearing before the RO in February 1995, the Veteran 
testified that she had a nervous condition and was having severe 
panic attacks.  When asked what the cause of the panic attacks 
was, the Veteran indicated that she had been raped.  The 
Veteran's mother indicated that the Veteran would lock herself in 
her room and threaten to kill herself.  The Veteran asserted that 
she had been raped in service by a superior officer and that she 
believed it had caused her to develop PTSD.

The Veteran also testified at a hearing before the Board in 
November 1997 where she recalled seeking psychiatric treatment 
in-service to help her deal with being repeatedly raped by a 
master chief at her base.  The Veteran explained how he had 
assaulted her.  She indicated that she told a lot of people, but 
no one did anything and she reported getting in a lot of trouble. 

The Veteran's mother submitted a statement in December 1997 
recalling that her daughter had reported being raped by a master 
chief while in service, and that the master chief had even driven 
by her house after the Veteran had been discharged.

The Veteran also submitted a letter from a social worker in 
October 2003 who indicated that she qualified for schizophrenia, 
PTSD, and major depressive disorder.  She also indicated that the 
Veteran's childhood was full of abandonment, physical abuse, rape 
and incest.  

The Veteran's claim was denied by a February 2004 rating 
decision, which she did not appeal and which is now final.

Since February 2004, the Veteran has submitted additional 
evidence.  In January 2006, the Veteran wrote a statement in 
which she once again described how she was allegedly sexually 
assaulted by the master chief while in service.  The Veteran also 
wrote a letter describing her difficult childhood which was full 
of physical abuse.

The Veteran submitted treatment records from the Arkansas 
Psychiatric Clinic from June 2005 where she was diagnosed with 
major depressive disorder and PTSD.

Social Security Administration (SSA) records were also obtained 
showing psychiatric treatment for a number of years.  

However, despite the additional medical evidence, none of the 
records that have been submitted since February 2004 have 
addressed the reason the Veteran's claim was denied, namely that 
a current psychiatric disability either began during or was 
otherwise caused by her military service.

While the Veteran continues to assert that she was raped in 
service, her statements since February 2004 have not added any 
new evidence, as she had clearly articulated those contentions at 
her hearings.  As such, her statements are not considered new.  
Additional medical evidence has been added, but these records 
only show that the Veteran has a current psychiatric disability, 
a fact that was well-established at the time of the February 2004 
rating decision.  As such, the additional medical records are not 
considered to be new.  Moreover, because the evidence does not 
address the reason the Veteran's claim was previously denied, it 
is not considered to provide a reasonable chance of 
substantiating the Veteran's claim, and for that reason, the 
Veteran's claim is not reopened.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.

Back disability, to include scoliosis

At the time of the service entrance examination, every Veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are considered as "noted."  38 C.F.R. § 
3.304(b). When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 C.F.R. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The appellant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a Veteran concerning a 
preexisting condition are not sufficient to rebut the presumption 
of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) 
(a lay person's account of what a physician may or may not have 
diagnosed is insufficient to support a conclusion that a 
disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 
(1994) (supporting medical evidence is needed to establish the 
presence of a preexisting condition).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service. This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence in the record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  When clear and convincing evidence 
demonstrates no permanent increase in disability during service, 
the presumption of aggravation in not applicable.  Maxson v. 
West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In this case, the Veteran's enlistment physical specifically 
found that the Veteran had minimal congenital scoliosis upon 
entry into service.  As such, she is not entitled to the 
presumption of soundness with regard to that condition.  Rather, 
as described above, the Board must consider whether the Veteran's 
back disability which was present at entry into service was 
aggravated by her time in service.  It is also noted that the 
Veteran was assessed with a muscle strain in service, so the 
Board will also consider whether a chronic back disability, 
beyond the Veteran's congenital scoliosis was caused by the 
Veteran's military service.

The Board will first address the issue of whether the Veteran's 
scoliosis was aggravated by her time in service.  In December 
1980, the Veteran complained about pain in her back, which was 
related to her diagnosed scoliosis.  She indicated that she was 
concerned that she might have caused "permanent damage" but the 
medical officer found the Veteran demonstrated good forward 
flexion and extension.  She was assessed with a muscle strain.  

In January 1981, the Veteran again complained about pain in her 
legs and she was again assessed with a muscle strain, but it was 
also noted that she had mild scoliosis.  X-rays were taken in 
January 1981 which showed dextroscoliosis centered in the mid 
dorsal spine with an angle of approximately 12 degrees.  There 
was no evidence of bone erosion or destruction.  The Veteran's 
spine/other musculoskeletal was found to be normal and there was 
no mention of scoliosis. 

The Veteran clearly voiced several back complaints while in 
service, but there was no indication that the Veteran's 
congenital scoliosis was actually permanently aggravated by the 
Veteran's military service.  For example, in 1981, the Veteran's 
scoliosis was described as mild.  Following service, there is 
also no evidence to show that the Veteran's military service 
aggravated the Veteran's scoliosis.  Even many years after the 
Veteran separated from service, in February 1999, X-rays still 
only showed her as having mild-moderate scoliosis.

A VA medical opinion was obtained in May 2007 to evaluate the 
question of whether the Veteran's scoliosis was aggravated by her 
time in service.  However, after reviewing the Veteran's claims 
file and examining the Veteran, the examiner concluded that the 
Veteran's military service did not aggravate her scoliosis.

It is also noted that the Veteran is not medically qualified to 
prove a matter requiring medical expertise, such as an opinion as 
to whether her military service aggravated her scoliosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Furthermore, even if the Veteran were considered competent to 
provide such an opinion, her claims file is rife with indications 
that her statements are not credible.  For example, the VA 
examiner in 2007 noted that the Veteran continually related 
complaints that were out of proportion with the findings on 
physical examination.  Likewise, in a January 2003 mental status 
examination, the Veteran was noted to have a poor memory and the 
results of a Personality Assessment Inventory strongly suggested 
that she was exaggerating her symptoms.

Therefore, the medical and lay evidence simply does support a 
finding that the Veteran's congenital scoliosis was permanently 
aggravated by her military service.  

As noted, the Board will also consider whether a back disability, 
wholly separate from the Veteran's congenital scoliosis, was 
caused by her military service.

As noted above, the Veteran's service treatment records do show 
some back complaints, although it is unclear the degree to which 
such complaints were linked to the Veteran's congenital 
scoliosis.  Nevertheless, the Veteran was diagnosed with muscle 
strains in December 1980 (although the Veteran was in no acute 
distress and demonstrated good forward flexion and extension), 
and again in January 1981.  However, at separation the Veteran's 
spine/other musculoskeletal was found to be normal. 

Following service, the Veteran was in a motor vehicle accident in 
May 1985 in which she struck her nose on the steering wheel.  X-
rays were negative; and it appears that she was involved in a 
second motor vehicle accident in November 1985, and following 
this second accident, the Veteran complained about back pain.  At 
the evaluation, the Veteran was in no acute distress, she was 
fully ambulatory, with excellent range of motion.  It was noted 
that the Veteran had minimal scoliosis.  The doctor gave the 
impression of a possible mild strain to the back as a result of 
the accident.  In December 1985, the Veteran continued to 
complain about back pain with some intermittent numbness in her 
leg.  The doctor speculated that the back pain might be caused by 
the Veteran's soft mattress.  The Veteran was diagnosed with a 
lower back strain.  In March 1986 it was noted that the Veteran's 
back pain had begun after her motor vehicle accident in November 
1985.

As noted, the Veteran underwent a VA examination in 2007; 
however, after examining the Veteran and reviewing her claims 
file, the examiner only diagnosed the Veteran with scoliosis of 
an adolescent onset.  Furthermore, he concluded that the 
Veteran's back symptoms were due to age, weight gain and normal 
use.  As such, he did not relate a current back disability to the 
Veteran's time in service.

As noted, the Veteran lacks the medical training to determine the 
cause of her reported back pain; and, unfortunately, no medical 
evidence has been submitted to show that the Veteran has a 
current back disability that began during, or was either caused 
by or aggravated by her military service.  Therefore, the 
criteria for service connection have not been met, and the 
Veteran's claim is denied. 

Cardiovascular disease

In March 2006, more than 20 years after service, the Veteran 
filed a claim for service connection for cardiovascular disease.  
In doing so, the Veteran did not provide any additional 
information to show when she first developed cardiovascular 
disease or why she felt that her condition either began during or 
was otherwise caused by her military service. 

Service treatment records are silent for any complaints of or 
treatment for any heart problems, including cardiovascular 
disease.  In fact, on the Veteran's separation physical in April 
1982 the Veteran's heart was found to be normal.

Following service, there is little evidence addressing 
cardiovascular disease.  In May 1994, a general review of the 
Veteran's systems showed that the only cardiovascular symptom 
reported by the Veteran was dizziness.  The Veteran did not have 
any ankle edema, cold extremities, heart disease, heart murmurs, 
hypertension, night cramps, intermittent claudication, phlebitis, 
operations or chest pain.  In February 1999, the Veteran's heart 
was found to be normal in rate and rhythm.  In February 2002, 
chest x-rays showed that the Veteran's heart was slightly 
enlarged and she was diagnosed with cardiomegally, but it was 
noted that there was no acute abnormality.

Neither the Veteran nor her representative has provided any 
evidence that would suggest that the Veteran has cardiovascular 
disease as a result of her time in service.  In fact, it is not 
even clear from the extensive medical records whether the Veteran 
even has cardiovascular disease.  For example, at a medical 
appointment in August 2005, the Veteran denied any history of any 
major systemic illnesses or diseases, other than anemia.

As such, the criteria for service connection have not been met, 
and the Veteran's claim is denied. 

Anemia

In March 2006, more than 20 years after service, the Veteran 
filed a claim for service connection for anemia.  In doing so, 
the Veteran did not provide any additional information to show 
when she first became anemic or why she felt that her condition 
either began during or was otherwise caused by her military 
service. 

Service treatment records are silent for any complaints of or 
treatment for anemia.  

Following service, there is no evidence that the Veteran became 
anemic for a number of years until a CBC in October 2001 
confirmed anemia.  In a May 1994 private treatment record, it was 
noted that there was family history of anemia, but there was no 
indication that the Veteran was anemic at that time.  

The Veteran's post-service medical records show she was first 
diagnosed with anemia nearly 20 years after her separation from 
service. This multi-decade lapse between the conclusion of his 
military service and the onset of her symptoms provides 
compelling evidence against her claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Additionally, the Veteran has failed 
to show continuity of symptomatology during the many years since 
service to otherwise support her claim.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

While the evidence confirms that the Veteran is in fact anemic, 
no medical professional has linked the etiology of such a 
condition to the Veteran's time in service.  Even the Veteran's 
representative did not offer any suggestion why the Veteran's 
anemia should be considered related to her time in service.

As such, the criteria for service connection have not been met, 
and the Veteran's claim is denied.

Skin disease to include urticaria pigment as a result of 
herbicide exposure

The Veteran is seeking service connection for a skin condition.  
However, she has not provided any information to show when she 
first developed a skin condition or why she felt that her 
condition either began during or was otherwise caused by her 
military service. 

The Veteran did write a letter indicating that she had sought to 
be examined for possible herbicide exposure.  However, the 
Veteran's military service was well after any periods of service 
when herbicide exposure could be conceded.  See 38 C.F.R. 
§ 3.307.  The Veteran's service personnel records also show that 
she never left the continental United States during her military 
service.

Service treatment records show that the Veteran was noted to have 
occasional pruritis on her right shoulder in January 1982.  
However, the Veteran's skin was found to be normal at her 
separation physical.

Following service, the Veteran's claims file is silent for any 
treatment for any skin condition for a number of years.  A 
private treatment records from December 1997 noted the presence 
of a rash.  In 1999, the Veteran was diagnosed with impetigo, and 
she was noted to have hyperpigmented lesions that appeared to be 
healing.  In June 2000, the Veteran sought treatment for a rash 
on her chin.  The Veteran has also submitted a number of 
treatment records from the UAMS Dermatology Clinic from 2007 
showing treatment for prurigo nodularis.

As such, the medical records do confirm the presence of a skin 
condition, but they do not in any way even suggest that such a 
condition either began during or was otherwise caused by the 
Veteran's military service.   

The Veteran's post-service medical records show she was first 
diagnosed with a skin condition nearly 15 years after her 
separation from service. This lengthy lapse between the 
conclusion of her military service and the onset of her symptoms 
provides compelling evidence against her claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, the Veteran 
has failed to show continuity of symptomatology during the many 
years since service to otherwise support her claim.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

While the evidence confirms that the Veteran does in fact have a 
skin condition, no medical professional has linked the etiology 
of such a condition to the Veteran's time in service.  Even the 
Veteran's representative did not offer any suggestion why the 
Veteran's skin condition should be considered related to her time 
in service.

As such, the criteria for service connection have not been met, 
and the Veteran's claim is denied.

Tropical disease

In March 2006, more than 20 years after service, the Veteran 
filed a claim for service connection for a tropical disease.  In 
doing so, the Veteran did not provide any additional description 
as to what she was actually claiming, or what she meant by a 
"tropical disease" much less why she felt that such a disease 
either began during or was otherwise caused by her military 
service.

Service treatment records are silent for any complaints of or 
treatment for a tropical disease.  The Veteran was sent a letter 
in June 2006 asking for her to provide additional evidence that 
would help associate a "tropical disease" with her military 
service.  No additional explanation was provided.

Having reviewed the service treatment records and the post-
service treatment records, the Board is unable to identify a 
disability that might be considered a "tropical disease."  The 
Veteran's representative submitted a letter in September 2010, 
but did not provide any specific argument about the tropical 
disease claim, aside from reiterating that the Veteran believed 
that it was caused by her military service.

As such, the criteria for service connection for a tropical 
disease have not been met, and the Veteran's claim is therefore 
denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letters 
dated in September 2003, March 2006, and April 2006, which 
informed the Veteran of all the elements required by the 
Pelegrini II Court. 

Additionally, the March 2006 letter specifically informed the 
Veteran of what "new" and "material" meant in the context of 
her claims to reopen service connection for her previously denied 
claims for an acquired psychiatric disability and for a left foot 
condition, and it informed her of the reasons that her claims 
were previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

VA and private treatment records have been obtained, as have SSA 
records, service treatment records, and service personnel 
records.  The Veteran was also provided with a VA examination 
(the report of which has been associated with the claims file) of 
her back and left foot.  Additionally, the Veteran was offered 
the opportunity to testify at a hearing before the Board, but she 
declined.

While an examination was not provided with regard to the 
Veteran's cardiovascular disease, anemia, skin condition, or 
tropical disease the evidence does not show the onset of any of 
those conditions for many years after service and there was no 
suggestion any of the conditions were related to the Veteran's 
service, aside from the fact that the Veteran had filed a claim 
for service connection for each of them.  Therefore the duty to 
provide an examination was not triggered.  

Additionally, though no examination was obtained with regard to 
the Veteran's previously denied psychiatric claim, VA is not 
required to afford the Veteran an examination or obtain a medical 
opinion because VA has determined that new and material evidence 
has not been received and those claims have not reopened on a de 
novo basis.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  As 
such, an examination was not necessary.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

New and material evidence having not been presented to reopen a 
claim of entitlement to service connection for left foot 
contusion residuals, the Veteran's claim is not reopened, and the 
appeal is denied.  

New and material evidence having not been presented to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, a nervous disorder, 
major depression, and a panic disorder, the Veteran's claim is 
not reopened, and the appeal is denied.  

Service connection for a back disability, to include scoliosis, 
is denied.

Service connection for cardiovascular disease is denied.

Service connection for anemia is denied.

Service connection for a skin disease is denied.

Service connection for a tropical disease is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


